UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-06111 The Mexico Equity and Income Fund, Inc. (Exact name of registrant as specified in charter) 615 E. Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Marco Ramirez c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-4255 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2014 Date of reporting period:July 31, 2014 Item 1. Reports to Stockholders. The Mexico Equity and Income Fund, Inc. Annual Report July 31, 2014 The Mexico Equity and Income Fund, Inc. September 25, 2014 Dear Fellow Stockholders: This is an easy letter to write.The Fund’s recent outperformance relative to the indexes and to its peers speaks for itself.According to Lipper, as of September 24, 2014, the Fund’s market price is up 22% over the past year vs. 3% for The Mexico Fund.There is nothing to say except, “Well done” to the team at Pichardo Asset Management, the Fund’s investment advisor.PAM’s bottom up approach to portfolio selection has thus far been a huge success as Mexico struggles to implement meaningful economic reforms. Since such reforms always create winners and losers, it is not surprising that they are not universally popular.As they say, you have to break an egg to make an omelet.However, while volatility is almost inevitable, I believe the future for investors in Mexico remains bright.In this regard, a recent story in U.S. News and World Report concluded: Mexico has strong tailwinds within emerging markets for three main reasons: 1) the country is closely tied to the expected pickup in U.S. growth; 2) there is no need to talk of the “promise” of reforms, as in Brazil and India – they are already underway in Mexico; and 3) the Peso is not expensive. You may still be skeptical of investing in Mexico, due to all of the negative impressions you take back from the news. But to have absolutely no portfolio allocation in Mexico means you won’t be taking advantage of the long-term growth the country is experiencing. Even the conservative long-term investor should allocate at least a small slice of his or her portfolio pie to “Made in Mexico.” The Fund’s discount, has narrowed somewhat to about 10%.The board continues to explore ways to retire the minuscule number of preferred shares still outstanding and implement a managed distribution plan.As a first step, the board intends to submit a proposal to shareholders at the Fund’s next annual meeting regarding the preferred shares. Sincerely yours, Phillip Goldstein Chairman 1 THE MEXICO EQUITY AND INCOME FUND, INC. The Mexico Equity and Income Fund, Inc. (“MXE” or the “Fund”). Report of Pichardo Asset Management (“PAM”), The Investment Adviser Dear Fund Stockholders, INTRODUCTION We present our July 2014 Annual Report on the threshold of the major central banks’ accommodative policies, including the European Central Bank, which has been continuing to drive all-time high equity market valuations and underscore expectations of ongoing relaxed monetary policies in most developed and emerging economies during this calendar year. On the local front, one month after MXE’s fiscal year end, President Enrique Peña enacted Secondary Energy Legislation commencing with a “big bang” industrial transformation and the acceleration to implement Round Zero and Round One: i) PEMEX’s Round Zero, which started in March 2014, was agreed a month ahead of schedule making public the areas and fields that Pemex was given for exploration and development. Shortly after, PEMEX’s CEO noted that 10 projects would be farmed-out and put up for auction late this year. Private companies would bid to become partners and PEMEX will decide the results. ii) Round One, announced in August 2014, started with the announcement of potential oil fields that may be bid on as soon as February 2015 and will provide significant opportunities for energy related companies seeking to explore the Mexican energy sector. At the end of the Fund’s fiscal year, downgrading of global economic growth has continued in both developed and emerging economies. Mexico’s gradual economic recovery (a 1.6% year-over-year growth rate in second quarter 2014) is being driven largely by Mexican exports fueled by a rebound in U.S. imports. While the services sector suggests domestic demand is growing at a moderate tick, we expect U.S. imports to continue to drive production in Mexico. Total public spending, which increased 10.7% compared to last year; together with a relaxed monetary policy is expected to speed-up domestic demand during the 2nd semester 2014. (Source: INEGI). Forecasts point to a higher year-over-year Gross Domestic Product (GDP) in the second half of 2014, following a 1.7% growth in the first semester (1.0% for the same period last year) and a projected 2.7% GDP for the full year 2014, (1.1% for full year 2013) according to the Ministry of Finance. (Source: Banxico). 2 THE MEXICO EQUITY AND INCOME FUND, INC. I. MXE’S PERFORMANCE The Net Asset Value per share (NAV) of the MXE increased by 12.88%, in U.S. Dollar terms and the closing market price of the MXE (on the New York Stock Exchange) increased by 15.93% in U.S. Dollar terms for the one-year period ended July 31, 2014, according to U.S. Bancorp. The Mexican Peso lost -3.81%, for the same period, according to Bloomberg. Source: U.S. Bancorp, Bloomberg, PAM. We continue to adhere MXE to a de-indexed-highly diversified strategy which has granted an excess return of 561 basis points for the one year period ended July 31, 2014 relative to the MSCI-Mexico Index. (Source: U.S. Bancorp, PAM). Sources: U.S. Bancorp1; Thomson2, Bloomberg. 3 THE MEXICO EQUITY AND INCOME FUND, INC. Sources: U.S. Bancorp1; Thomson2, Bloomberg. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold, may be worth more or less than their original cost. Performance data to the most recent month end may be obtained by calling U.S. Bancorp Fund Services, LLC, (414) 765-4255 or by consulting the Fund’s web page: www.mxefund.com. PAM’s team earned the Fund’s stockholders a competitive 6.49% Jensen’s Alpha (risk-adjusted return) relative to the MSCI-Mexico Index for the Fund’s fiscal year ended in July 2014, according to U.S. Bancorp, Bloomberg and PAM. MXE’s Jensen Alpha, as of July 31, 2014. Funds Data One Year Three Year Five Year MXE’s NAV Returns 12.88% 15.56% 22.70% MXE β MSCI’s Index Returns 7.27% 5.56% 12.59% MSCI β Risk Free Rate 3.00% 3.00% 3.00% MEXBOL’s Index Returns 6.23% 4.19% 11.83% MXE’s Alpha VS MSCI 6.49% 10.31% 11.63% Source: U.S. Bancorp, Bloomberg, PAM.β Beta 4 THE MEXICO EQUITY AND INCOME FUND, INC. MXE’s US$16.08 common share market price registered a discount of -9.56% to the Fund’s NAV of US$17.78 narrowing 205 basis points for one year to July 31, 2014. (Source: Bloomberg, PAM). Source: PAM, Bloomberg. MXE’s net assets were US$121,248,722 as of July 31, 2014. There were no share repurchases during the Fund’s fiscal year. (Source: U.S. Bancorp). II. INVESTMENT STRATEGY According to PAM’s contribution and performance reports, the Fund registered the following metrics at the close of the Fund’s fiscal year ended July 31, 2014. Construction & Engineering, Hotels, Restaurants & Leisure and Food Products were the three largest industry weightings; and, the main contributors were Food Products followed by Hotels, Restaurants & Leisure and Media. (Source: PAM, Bloomberg). The top three contributors refer to Food Products (Tortilla producer - mid-cap), Media (Cable, internet & telephone Services – mid-cap), and Utilities (Energy infrastructure - large-cap). (Source: PAM, Bloomberg). The top three detractors were Multiline Retailing, Household Products and Chemicals. (Source: PAM, Bloomberg). At the end of the Fund’s fiscal year ended July 31, 2014, the Fund held approximately 38% of its total assets in investments in small and mid-cap companies (up to US$5 billion market capitalization). (Source: PAM, Bloomberg). 5 THE MEXICO EQUITY AND INCOME FUND, INC. The Top Ten Holdings in the MSCI-Mexico Index constituted approximately 74%, while MXE’s Top-Ten Holdings accounted for approximately 45% of the Fund’s total assets as of July 31, 2014 (Source: PAM, Bloomberg). We have mainly favored a bottom-up approach, and will continue to search for opportunities in value-small and mid-caps. III. MEXICAN ECONOMY Economic activity as of the end of first half of 2014 shows signs of a mild recovery with GDP growing 1.7% compared to 1.1% for the same period in 2013. There was a slight rebound in the manufacturing sector aided by a pick-up in U.S. imports and a gradual recovery in domestic consumption as private consumption rebounds from the impact of higher income taxes resulting from the new fiscal law. Business certainty and capital expenditure (CAPEX) plans were also impacted by the new tax law early in 2014, but growth is projected to expand on the back of increased investments arising from opportunities related to the energy sector opening in the mid to long term. (Source: INEGI). (Please see Charts: A, B & C of the MXE Annual Complementary Charts at www.mxefund.com.) Source: INEGI. Domestic growth has been driven by higher net government spending. More jobs are being created than last year at an average pace of 50,000 per month, and remittances (US$22.6 billion one-year to July 2014) are at their strongest since 2009. (Source: INEGI). Economic Indicators 2014e 2015e GDP (%) 1.1% 2.6% 3.9% US Manufacturing (%) 2.3% 3.2% 4.3% Fiscal Balance (% of GDP) -3.0% -4.2% -3.6% Current Account (% of GDP) -2.0% -1.7% -1.7% Source: Banxico. 6 THE MEXICO EQUITY AND INCOME FUND, INC. Mexico continues to differentiate itself from other Emerging Markets with solid-balanced public finances, a flexible exchange rate regime, contained inflation (below 5%), and structural reforms, including Energy, Telecom, Competition, Education, Labor and a new tax law (a total of 11 reforms approved in the last two years and 1 reform pending to be enacted). (Please see Charts: D, E & F of the MXE Annual Complementary Charts at www.mxefund.com.) Source: PAM, Bloomberg. Mexico’s country risk measured by the Emerging Markets Bond Index (EMBI EM+) closed the month of July at 290 basis points, the lowest level since May 2013. Source: PAM, Bloomberg. 7 THE MEXICO EQUITY AND INCOME FUND, INC. Emerging Markets Bond Index Plus (EMBI EM+): EMBI EM+, is an index built as the weighted average of interest rate differentials among Treasury bonds and Mbonos for all term maturities. Weights are determined by the market value of outstanding issues; it was created and is published by JP Morgan. Because of its nature EMBI EM+ is a timely measure of international markets perception of sovereign credit risk. In this feature it’s similar to CDS; and should tend to move in the same direction; however CDS are settled for specific maturity terms with the 5 year CD being the most popular and EMBI EM+ involves markets perception of credit risk for all maturity terms. We are optimistic regarding economic activity, as long-term prospects currently seem brighter given the approval of major Energy Reform, which aims to: (1) maximize the value of oil earnings; (2) guarantee energy security; (3) strengthen competitiveness; and (4) make the sector a lever for industrial and technological investment by translating oil earnings into long-term well-being. (Please see full report at www.paminversion.mx). IV. MEXICAN MARKET The stock market recorded a 12 month forward Price to Earnings (P/E) multiple of 21 times as of July 31, 2014 compared to a 5-year average of 17.5 times.Structural reforms, sound-balanced public finances and the U.S. economic recovery continue to sustain Mexican stocks valuations. (Source: Bloomberg). Source: PAM, Bloomberg. σ: Stands for Standard Deviation. 8 THE MEXICO EQUITY AND INCOME FUND, INC. V. CLOSING REMARKS As part of North America, Mexico could benefit from the region’s new energy context by seeking greater interconnection with the U.S. and Canada and boosting domestic hydrocarbon production. This requires efficient transportation and distribution infrastructure to import energy at competitive prices for meeting domestic shortfall. The energy sector could also become a factor of competitiveness for Mexican companies and for the economy as a whole. At the time of writing, Alfa, Ienova, Interacciones, GMexico and Mexchem, five MXE constituents, have already announced acquisitions in Europe and the U.S., credit lines with Asian financial groups to secure working capital for infrastructure-oil related business, joint ventures for water treatment projects, and their interest to participate in Round One. We will continue to adhere the Fund’s Portfolio to our de-indexed and diversified investment strategy to seek to benefit the Fund’s stockholders; and, remain optimistic about opportunities for companies included in the Fund’s portfolio at the implementation of the Energy Reform in Mexico. Sincerely yours, Eugenia Pichardo Portfolio Manager 9 THE MEXICO EQUITY AND INCOME FUND, INC. The information provided herein represents the opinion of Pichardo Asset Management and not the Fund’s Board of Directors and is not intended to be a forecast of future events, a guarantee of future results, or investment advice. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company, and it may be obtained by calling U.S. Bancorp Fund Services, LLC, (414) 765-4255 or visiting www.mxefund.com. Read it carefully before investing. All investments involve risk. Principal loss is possible. Investing internationally involves additional risks such as currency fluctuations, currency devaluations, price volatility, social and economic instability, differing securities regulation and accounting standards, limited publicly available information, changes in taxation, periods of illiquidity and other factors. These risks are greater in the emerging markets. Stocks of small-and-mid-capitalization companies involve greater volatility and less liquidity than larger-capitalization companies. Investing in Foreign Securities Investment in Mexican securities involves special considerations and risks that are not normally associated with investments in U.S. securities, including (1) relatively higher price volatility, lower liquidity and the small market capitalization of Mexican securities markets; (2) currency fluctuations and the cost of converting Mexican pesos into U.S. dollars; (3) restrictions on foreign investment; (4) political, economic and social risks and uncertainties (5) higher rates of inflation and interest rates than in the United States. Mexican Economic and Political Factors. Although Mexico’s economy has strengthened in recent years and Mexico’s sovereign debt was recently upgraded to “investment-grade” by the three most prominent rating agencies, Mexico continues to be classified as a developing economy and investments in developing countries are subject to certain economic risks. Nonetheless, on March 12, 2013 Standard & Poor’s revised upward its sovereign foreign currency credit outlook on Mexico from stable to positive. The current rating is BBB. The agency stated that higher odds of reforms being approved, was the main reason to revise upwards. A REIT’s share price may decline because of adverse developments affecting the real estate industry. Investing in dividend-paying stocks involves the risk that such stocks may fall out favor with investors and underperform the market. In addition, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future or the anticipated acceleration of dividends could not occur. Diversification does not assure a profit or protect against a loss in a declining market. The Portfolio Securities are denominated in pesos. As a result, the Portfolio Securities must increase in market value at a rate in excess of the rate of any decline in the value of the peso against the U.S. dollar in order to avoid a decline in their equivalent U.S. dollar value. 10 THE MEXICO EQUITY AND INCOME FUND, INC. Fund’s holdings and sector allocations are subject to change at any time, and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Current and future portfolio holdings are subject to risk. The Fund may have a higher turnover rate which could result in higher transaction costs and higher tax liability which may affect returns. Definitions • MEXBOL or the IPC (Indice de Precios y Cotizaciones), is a capitalization-weighted index of the leading stocks traded on the Mexican Stock Exchange. The index was developed with a base level of 0.78 on October 30, 1978. • MSCI-MEXICO: The Morgan Stanley Capital International Index Mexico is a capitalization weighted index that monitors the performance of stocks traded in Mexico. One cannot invest directly in an index. • Basis point (bps) is one hundredth of a percentage point (0.01%). • The net asset value per share (NAV) is calculated as the total market value of all the securities and other assets held by a fund minus total liabilities divided by the total number of common shares outstanding. The NAV of an investment company will fluctuate due to changes in the market prices of the underlying securities. • The market price of the common share of a closed-end fund is determined in the open market by buyers and sellers, and is the price at which investors may purchase or sell the common shares of a closed-end fund, which fluctuates throughout the day. Market price of common share may differ from the Fund’s Net Asset Value; shares of a closed-end fund may trade at a premium to (higher than) or a discount to (lower than) NAV. The difference between the market price and NAV is expressed as a percentage that is either a discount or a premium to NAV. • References to other funds should not be considered a recommendation to buy or sell any security. • GDP: Gross Domestic Product. The monetary value of all the finished goods and services produced within a country’s borders in a specific time period, though GDP is usually calculated on an annual basis. It includes all of private and public consumption, government outlays, investments and exports less imports that occur within a defined territory. • Jensen’s Alpha: A measure of the return on a portfolio over what the capital asset pricing model predicts, given the beta and market return on that portfolio. The index also adjusts for risk. • INEGI: The National Institute of Statistics and Geography. • BANXICO: Banco de Mexico, is the central bank of Mexico. 11 THE MEXICO EQUITY AND INCOME FUND, INC. • PEMEX: Petroleos Mexicanos is the Mexican state-owned petroleum company, created in 1938. PEMEX is the seventh crude oil producer worldwide and it’s evaluated as the eleventh integrated company. In México, it’s the sole producer of crude oil, natural gas and refined products, the most important source of government income and the most important company of the country. • Market Capitalization: The total market value of all of a company’s outstanding shares. Market capitalization is calculated by multiplying a company’s shares outstanding by the current market price of one share. • CAPEX: Capital Expenditures, funds used by a company to acquire or upgrade physical assets such as property, industrial buildings or equipment. This type of outlay is made by companies to maintain or increase the scope of their operations. These expenditures can include everything from repairing a roof to building a brand new factory. • EMBI EM+: The Emerging Markets Bond Index tracks total returns for traded external debt instruments (external meaning foreign currency denominated fixed income) in the emerging markets. The regular EMBI index covers U.S. dollar-denominated Brady bonds, loans and Eurobonds. The EMBI EM+ expands upon J.P. Morgan’s original Emerging Markets Bond Index (EMBI), which was introduced in 1992 and covered only Brady bonds. An external debt version, the EMBI+ is the JPMorgan EMBI Global Index. In addition to serving as a benchmark, the EMBI+ provides investors with a definition of the market for emerging markets external-currency debt, a list of the instruments traded, and a compilation of their terms. • M-BONOS: Mexican Federal Government Development Bonds with a Fixed Interest Rate. Face value: $100 MXN. The securities can be issued for any term, as long as this term is a multiple of 182 days. Nevertheless, lately, these securities have been issued for 3- 5-10-20 and 30-year terms. These securities pay interest every six months; that is, every 182 days or on the banking business day that substitutes this date in the event of a holiday. The interest rate paid is fixed by the federal government upon issuance of the securities and is specified to investors in the auction announcement and in the notices that are published every time there is a new securities series. • Credit Default Swaps (CDS): A swap designed to transfer the credit exposure of fixed income products between parties. A credit default swap is also referred to as a credit derivative contract, where the purchaser of the swap makes payments up until the maturity date of a contract. Payments are made to the seller of the swap. In return, the seller agrees to pay off a third party debt if this party defaults on the loan. A CDS is considered insurance against non-payment. A buyer of a CDS might be speculating on the possibility that the third party will indeed default. • Price to Earnings Ratio P/E: A valuation ratio of a company’s current share price compared to its per-share earnings (EPS). • Earnings per Share EPS: The portion of a company’s profit allocated to each outstanding share of common stock. Earnings per share serve as an indicator of a company’s profitability. 12 THE MEXICO EQUITY AND INCOME FUND, INC. • Standard Deviation: A measure of the dispersion of a set of data from its mean. The more spread apart the data, the higher the deviation. Standard deviation is calculated as the square root of variance. • Joint Venture: A business arrangement in which two or more parties agree to pool their resources for the purpose of accomplishing a specific task. This task can be a new project or any other business activity. In a joint venture (JV), each of the participants is responsible for profits, losses and costs associated with it. However, the venture is its own entity, separate and apart from the participants’ other business interests. • Beta: Beta measures the sensitivity of rates of return on a fund to general market movements. 13 THE MEXICO EQUITY AND INCOME FUND, INC. RELEVANT ECONOMIC INFORMATION for the years ended December 31 Real Activity (million US$) Real GDP Growth (y-o-y) % -6.50 % Industrial Production (y-o-y Average) -0.30
